Title: To George Washington from Philip John Schuyler, 6 March 1782
From: Schuyler, Philip John
To: Washington, George


                        
                            My Dear Sir
                            Poughkeepsie March 6th 1782
                        
                        The bearer of your Excellencys favor of the 6th Ult., covering copy of a letter of mine to Major Stark, had
                            conveyed it to Albany hence I only received it on the first Instant, and have thus been deprived some days of that
                            pleasure which your friendly approbation in this, as on all other occassions most affectingly affords me.
                        When the present session of the legislature opened, I found both houses pervaded, with the same spirit, which
                            dictated the violent resolutions of last fall, against Congress, for their Act of the 20th August in favor of Vermont, and
                            the house of assembly on the last ult., had actually proceeded so far, as to send up for concurrance a resolution,
                            declaring in very explicit, and very pointed terms, that the strength & supplies of the State, should be withheld,
                            until Congress revises said act, and should decide agreable to Equity, and carry their decission
                            with Effect; A determination so violent and so replete with variety of evil to this, and the other states, alarmed me so
                            exceedingly tho altho then still confined, with a severe fit of the Gout, I considered It incumbent on me, rather to risk
                            a relapse, than not be present at the deliberations of the senate, on so interesting a subject. It was
                            agetated on the 3d Instant and I have reason to be pleased that I attended. for altho the senate are
                            determined so far to acquiese with the assembly, as to animadvert on the precipitancy with which congress
                            decided and perhaps to transmit a protest on the occassion, they will nevertheless reject the resolutions of the other
                            house, and afford what they can to the common cause. In point of Money, this will be little, but the senate have adopted,
                            and a large committee of the assembly have approved, of a report which I offered for perfectly compleating the three
                            Regiments of this state in the following manner.
                        In the Autumn session an Act was passed to raise 1500 men for the defense of the frontiers to serve to the7:
                            January next to Obtain these men, all the taxables in the state are classed, and Each class must furnish a man, to
                            encourage the Classes to engage the men to Serve for three years or during the war, in the continental regiments Each
                            class is to have 500 acres of land and should there still be a deficiency, that is to be made up by the Governor by
                            detatchment out of the remainder of the 1500, to some with the regiments until the 1st day of January next.
                        On the fourth Instant I was advised, and from the best authority, that Your Excellency’s letter to Governor
                            Chittenden had been read, that those who were for adhering to their late Extended claims were instantly silenced and that
                            those claims were relinquished and delegates appointed. hence I see a period to the malignant prospect which this business
                            held to our view, and feel the satisfaction that you have also rendered your country this Essential
                            Service.
                        Please to make my best respects acceptable to your Lady, and be assured that I am with the most affectionate
                            regard & esteem Dr Sir Your Ex: most Obedt Servt
                        
                            Ph: Schuyler
                        
                    